UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6058



JOLLY P. HINTON,

                                            Plaintiff - Appellant,

          versus


MISS PEARCE; CORRECTIONAL OFFICER WESTBROOK;
SERGEANT DAMMERMAN; SERGEANT RICHARDSON;
PATRICIA HAGLER; HARRY ALLSBROOK; ROBERT
ROHEX; SERGEANT CRAFFORD; SERGEANT JUSTICE;
SERGEANT NICK; CORRECTIONAL OFFICER ADAM;
CORRECTIONAL OFFICER HUNTER; CORRECTIONAL
OFFICER PEARCE; CORRECTIONAL OFFICER ODOM;
CORRECTIONAL OFFICER TAYLOR; CORRECTIONAL
OFFICER FLANAGAN; MR. MOORE; CAPTAIN MURPHY;
LIEUTENANT CHERRY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-697-CT-H)


Submitted:   June 24, 1997             Decided:     September 3, 1997


Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.
Jolly P. Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Jolly P. Hinton appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court, but modify to reflect that the dismissal is without preju-
dice. Hinton v. Pearce, No. CA-96-697-CT-H (E.D.N.C. Dec. 18,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                             AFFIRMED AS MODIFIED




                                2